MDU RESOURCES GROUP, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Twelve Months Ended September30,2011 Year Ended December31,2010 (In thousands of dollars) Earnings Available for Fixed Charges: Net Income (a) $ $ Income Taxes Rents (b) Interest (c) Total Earnings Available for Fixed Charges $ $ Preferred Dividend Requirements $ $ Ratio of Income Before Income Taxes to Net Income % % Preferred Dividend Factor on Pretax Basis Fixed Charges (d) Combined Fixed Charges and Preferred Stock Dividends $ $ Ratio of Earnings to Fixed Charges 4.1x 4.1x Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 4.1x 4.1x (a) Net income excludes undistributed income for equity investees. (b) Represents interest portion of rents estimated at 33 1/3%. (c) Represents interest, amortization of debt discount and expense on all indebtedness and amortization of interest capitalized, and excludes amortization of gains or losses on reacquired debt (which, under the Federal Energy Regulatory Commission Uniform System of Accounts, is classified as a reduction of, or increase in, interest expense in the Consolidated Statements of Income) and interest capitalized. (d) Represents rents (as defined above), interest, amortization of debt discount and expense on all indebtedness, and excludes amortization of gains or losses on reacquired debt (which, under the Federal Energy Regulatory Commission Uniform System of Accounts, is classified as a reduction of, or increase in, interest expense in the Consolidated Statements of Income).
